IN THE
                                 TENTH COURT OF APPEALS

                                          No. 10-22-00073-CV

                                  IN RE ISAIAH PAUL DELAO


                                   From the 54th District Court
                                    McLennan County, Texas
                                   Trial Court No. 2004-1060-C


                                         Original Proceeding


                                  MEMORANDUM OPINION


        Relator’s petition for writ of mandamus filed on March 21, 2022, is denied.1




                                                              STEVE SMITH
                                                              Justice


        1 This proceeding has been filed as a civil matter as it relates to relator’s challenge to the trial court’s
withdrawal order under section 501.014(e) of the Texas Government Code, which is a civil proceeding. See
TEX. GOV’T CODE ANN. § 501.014(e); see also Armstrong v. State, 340 S.W.3d 759, 766 (Tex. Crim. App. 2011);
Harrell v. State, 286 S.W.3d 315, 321 (Tex. 2009). However, relator, who is currently incarcerated, has not
filed an affidavit of indigence, nor has he complied with the requirements of Chapter 14 of the Civil Practice
and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.001-.014; see also TEX. R. APP. P. 20.
Because of our disposition and to expedite it, we will implement Texas Rule of Appellate Procedure 2 and
suspend these requirements in this proceeding. See TEX. R. APP. P. 2. Relator must comply with Texas Rule
of Appellate Procedure 20 and Chapter 14 of the Texas Civil Practice and Remedies Code should he file
any subsequent proceedings challenging the trial court’s withdrawal order.
Before Chief Justice Gray,
       Justice Smith,
       and Justice Wright2
Petition denied
Opinion delivered and filed April 6, 2022
[OT06]




        2  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003,
75.002, 75.003.

In re Delao                                                                                        Page 2